Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.

Claim Rejections - 35 USC § 112
Claims 1-3, 5-11, 12, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 1, (and claims 2, 3 and 5-11 dependent therefrom), appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “wherein the first leg and the second leg are half as long as legs of one of the first plurality of formwork elements or the first leg and the second leg are of equal length to the legs of one of the first plurality of formwork elements” as recited within 
The language of claim 2 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the frame has a U-shaped design parallel to the formwork skin layer.” It is not clear as to the orientation of the frame with claim 1 being directed to a formwork element frame per se. Claim 1 does not appear to positively introduce any formwork skin layer.
The language of claim 12 appears vague, indefinite and thus confusing in that claim 12 appears directed to a method, (process under 35 U.S.C. § 101), but does not set forth any appropriate procedural steps for performing any process. Claim 12 merely recites structural features along with intended use or intended orientation which does not serve to present positive procedural steps for performing any process.
The language of claim 16 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “a formwork element, comprising:” as recited within line 4 of claim 16. Line 2 of claim 16 introduces “a first plurality of formwork elements each having a closed frame.” Is the formwork element recited in line 4 the same as or different from any of the formwork elements introduced in line 2 of claim 1? It is otherwise, not clear as to how a formwork element can possess a “closed frame” while also possessing a “frame is not fully closed on at least one side” as appears recited within line 6 of claim 1.
The language of claim 17 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the first plurality of formwork elements comprise a plurality of standard formwork elements.” It is not clear as to what is being 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11, 16 and 17 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference DE 10 2007 021 159 to Peri GMBH (Peri).     As for claims 1-11 and 16, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), Peri discloses, Figs. 1-3 for example, a formwork element for closing a hole in a ceiling formwork (Fig. 1d and 1e) having a plurality of formwork elements (6, 7, 8) that have a closed frame, wherein the formwork element has a frame (15/16) for supporting a formwork skin in a formwork skin layer, characterized in that the frame (15/16) of the formwork element is not fully closed on at least one side (Fig. 1c, 1d), thus U-shaped. A connecting strut to a base strut on both the first and second legs of the frame can be seen at or below where lead line of 12 touches in Fig. 2c, (i.e., that respective strut which connects leg 14 and leg 14 to base strut 12). As for “such that the first connecting strut and the second connecting strut 
Fastening recess or projection is at or along 13a, 14a, (see ends 13a, 14a as projections with 19 of either of 13 and 14 presenting a recess).
Transverse struts are at 15 or 25a for example.
The Peri frame has a step, (i.e., where panel is placed). See for example, Figs. 1d to 1h.
Peri shows completed frames, (with closed ends), adjacent to and around the formwork element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference DE 10 2007 021 159 to Peri GMBH (Peri).
As for claim 12, Peri discloses a method for erecting a ceiling formwork having a plurality of pillars (9), wherein a hole remains between an obstacle (3) and the pillars (9), into which a formwork element cannot be fitted, wherein a first formwork element 15/16 is arranged in the hole from below (Fig. 1c/1d and Fig. 2a/2b) so that a worker on the ceiling formwork on the first formwork element cannot fall completely through the hole wherein the first formwork element
a) has a first connecting strut to a base strut of the frame on a first leg of the frame, (as can be seen at or below where lead line of 12 touches in Fig. 2c, (i.e., that respective strut which connects leg 14 and leg 14 to base strut 12), and
b) has a second connecting strut to the base strut of the frame on a second leg of the frame, (as can be seen at or below where lead line of 12 touches in Fig. 2c, (i.e., that respective strut which connects leg 14 and leg 14 to base strut 12).
Peri does not appear to explicitly set forth “wherein the first leg and the second leg are half as long as legs of one of a plurality of formwork elements of the ceiling 
However, forming the first and second legs of any specific length when compared to an established “full” or “closed” frame including a length half as long as legs of one of a plurality of formwork elements of the ceiling formwork or a length equal to the legs of one of the plurality of formwork elements of the ceiling formwork thus, allowing for use within any given area of the created floor including a floor having a column in the middle of the room, (e.g., away from an edge of the building floor), would have been obvious to one having ordinary skill in the art. Further, at least Figs. 3a and 3b appear to show lengths equal to that of support grid 7 and it would have been obvious to extend the support grid 7 or 8 that straddles the column the same distance as the established edge support grids 7 or 8 for uniformity. 
As for claim 13, Peri discloses the method steps:
A)    erection of a first pillar 9 having a first pillar head and a second pillar 9 having a second pillar head, (see Figs. 1a to 1b as well as 2a);
B)    laying of a the first formwork element in a region of the base strut of the frame onto the first pillar head and the second pillar head, (see Figs. 1b to 1c as well as 2a to 2b);
C)    erection of a third pillar 9 having a third pillar head and underlaying of the first leg of the frame, (see Figs. 1d as well as 2b to 2c);
D)    erection of a fourth pillar 9 with a fourth pillar head and underlaying of the second leg of the frame, (see Figs. 2b to 2c).	

Claims 1-3, 5-12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference FR 3,003,285 to Gapski et al. in view of Yu et al. 7,707,795.   As for claims 1-11 and 16, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), Gapski et al. discloses, Figs. 1, 6, 10, 12 and 13 for example, a formwork element for closing a hole in a ceiling formwork having a plurality of formwork elements (e.g., Fig. 2) that have a closed frame, wherein the formwork element has a frame (e.g., Figs, 4, 5, 6, 10 or 12) for supporting a formwork skin in a formwork skin layer, characterized in that the frame of the formwork element is not fully closed on at least one side, (i.e., before any closing plate [13, 42] is placed therewith), thus U-shaped.
Gapski et al. does not appear to explicitly set forth connecting strut to a base strut on both the first and second legs of the frame. However, Yu et al. teaches that it is well-known to apply a connecting strut 24 between a base strut 23 and each of a respective leg 22 of a frame assembly. Therefore, to have provided the Gapski et al. formwork element with a connecting strut to a base strut 10, 39 on both the first and second legs, 12, 40, (15 of Fig. 6), of the frame thus, providing an enhanced rigidity to the frame assembly, would have been obvious to one having ordinary skill in the art as taught by Yu et al.
2 and 10) Formwork skin is disclosed, (line 51 of translation).
3) Fastening recess or projection is at end of any of 12, 40, (15 of Fig. 6), for example, (e.g., formed by 26 to 27 of Fig. 13).

7) Step for receiving the skin is at 25.
8 and 9) Frame is of an aluminum profile.
11) Gapski et al. ceiling formwork has the first plurality of formwork elements, which each have a closed frame, (Figs. 2, 3 and 10).
As for claim 12, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), Gapski et al. as modified by Yu et al. discloses a ceiling formwork (Fig. 1 and having a plurality of pillars 1, wherein a hole remains between an obstacle and the pillars, into which a formwork element having a closed frame cannot be fitted, wherein a first formwork element is arranged in the hole from below so that a worker on the ceiling formwork on the first formwork element cannot fall completely through the hole, wherein the first formwork element
	a)    has a first connecting strut, (connecting strut taught by Yu et al.), to a base strut 10, 39 of the frame on a first leg, 12, 40, (15 of Fig. 6), of the frame, and
	b)    has a second connecting strut to the base strut 10, 39 of the frame on a second leg, 12, 40, (15 of Fig. 6), of the frame, and
	wherein the first leg and the second leg are half as long as legs of one of a plurality of formwork elements of the ceiling formwork or the first leg and the second leg are of equal length to the legs of one of the plurality of formwork elements of the ceiling formwork, (the first leg and the second leg are of equal length to the legs of one of the plurality of formwork elements [other formwork elements] of the ceiling formwork).
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
As for Applicant’s argument against the rejection of claims 1 and 16 under 35 USC 112(b), as stated within the rejection of claims 1 and 16 under 35 USC 112(b), it is not clear as to the actual length of either of the first and second legs with both of claim 1 and claim 16 being directed to a formwork element per se.
Applicant argues:
the Office Action has not demonstrated that “the boundaries of the protected subject matter are not clearly delineated and the scope is unclear,” see id., instead alleging that “[i]t is not clear as to the actual length of either of the first and second legs.”

However, the Office action of September 29, 2020 clearly sets forth “the boundaries of the protected subject matter [that] are not clearly delineated and the scope is unclear.” The Office action of September 29, 2020 states “It is not clear as to the actual length of either of the first and second legs with claim 1 being directed to a formwork element per se.”
Applicant argues that the recitation within each of claims 1 and 16 may be broad but is “clearly defined”. However, comparing a claimed article of manufacture to an object which does not form part of the invention does not clearly define the claimed article of manufacture. What for example, is the object against which the claimed article of manufacture is to be compared? Any given article could serve as such an object. 
January 29, 2021 with respect to the rejection of claim 1 over Peri, (concerning the limitation of a strut connected to the base strut and each leg), have been fully considered but they are not persuasive. As stated in the above rejection of claims 1 and 16 over Peri, (also set forth in the rejection of claim 4 over Peri in the first Office action), a connecting strut to a base strut on both the first and second legs of the frame can be seen at or below where lead line of 12 touches in Fig. 2c, (i.e., that respective strut which connects leg 14 and leg 14 to base strut 12). One of ordinary skill in the art can recognize the connecting struts as depicted in the below, attached annotated Figs. 1d and 2b of Peri.
As for Applicant’s arguments found on pages 10-12 of the response, the Peri connecting strut does serve to “allow for stiffening of the frame without limiting leeway for the frame to receive an obstacle”. The Peri connecting strut would stiffen the frame as between the “base strut” 14 and each of the first and second legs 12. Such stiffening would be in at least, a lateral direction, (as appears the case with the instantly claimed formwork element frame).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                         /MICHAEL SAFAVI/                                                                    Primary Examiner, Art Unit 3631                                                                                                                                    










MS
February 18, 2021



Annotated Fig. 1d of Peri:




    PNG
    media_image1.png
    558
    669
    media_image1.png
    Greyscale